Citation Nr: 9918956	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-10 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 1967 to December 1967, as well as subsequent periods 
of active duty for training and inactive duty training as a 
member of the Massachusetts Air National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1997 from the Boston, 
Massachusetts, Regional Office (RO).  The claim for 
entitlement to service connection for tinnitus will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  An August 1979 RO decision denied the appellant's claim 
for service connection for bilateral hearing loss.  The 
appellant did not perfect an appeal as to this decision.

2.  The evidence received since the unappealed August 1979 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1979 RO decision denying service connection 
for a bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991).


2.  Evidence received since the August 1979 RO decision 
denying service connection for bilateral hearing loss is new 
and material, and the appellant's claim for service 
connection for this disability has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Background
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 1991).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998) ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 did not necessarily 
preclude service connection for a hearing loss which first 
met the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet.App. 155, 159 (1993).  Thus, an appellant who 
seeks to establish service connection for a current hearing 
disability must show, as is required for a claim for service 
connection for any disability, that his current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); C.F.R. 
§§ 3.303, 3.304 (1998); Hensley, 5 Vet.App. at 159-60.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

II.  New and Material Evidence as to Service Connection for 
Bilateral Hearing Loss

The appellant contends, in essence, that he incurred a 
bilateral hearing loss while in service and therefore that he 
is entitled to service connection for this disorder.  He 
further argues that he has submitted new and material 
evidence in order to reopen this claim.

A rating decision of August 1979 denied the appellant's claim 
for service connection for bilateral hearing loss.  The 
appellant did not perfect an appeal as to this decision.  The 
appellant attempted to reopen the claim for entitlement to 
service connection for hearing loss, and which was denied in 
an August 1997 rating decision by the RO.  He has perfected 
the present appeal as to that decision.

The Board observes that the last final disallowance of the 
claim for service connection for a hearing loss disorder is 
the August 1979 denial, and consequently we will determine 
whether evidence presented or secured since that disallowance 
constitutes new and material evidence.  38 U.S.C.A. § 7105(c) 
(West 1991).  The RO denied the appellant's claim in August 
1997 because he had failed to introduce evidence that 
demonstrated that the claimed disorder was incurred in, or 
aggravated by active duty service, or that it was manifested 
within one year of his separation from active duty.  

The appellant has submitted medical records, a lay statement, 
and personal testimony, in support of his claim. As much of 
this evidence was not of record at the time of the August 
1979 decision, the Board decides that it is therefore 
"new."

This new evidence includes a medical record dated in August 
1997.  This document includes an opinion from an audiologist 
which is to the effect that the appellant's hearing loss 
symptoms are directly related to exposure to aircraft on a 
flight line while in service.  Also received was a service 
medical record, dated in December 1975, which is to the 
effect that the appellant has demonstrated hearing loss and 
should remain away from noise areas.

The additional evidence also includes a lay statement by an 
individual who served with the appellant.  The lay statement, 
dated in January 1998, indicates that the individual 
remembered that while he was on the flightline with the 
appellant that a jet started its engines very close to where 
the appellant was, and that he subsequently complained of 
pain in his ears from the noise of the jet engine.

The appellant provided competent testimony in a March 1999 
hearing before a member of the Board sitting at Boston, 
Massachusetts in March 1999.  At this time, he provided 
testimony as to incurring an ear injury while in service, and 
the subsequent symptoms since this injury. 

The Board decides that the additional evidence is material 
because these medical records and the lay statement and 
testimony are probative of whether the hearing loss is the 
result of the appellant's military service.  As the appellant 
has submitted new and material evidence, his claim is 
reopened.

The medical evidence that the appellant has submitted, and 
which is relevant to the hearing loss disability, 
demonstrates that he currently has sensorineural hearing loss 
and includes an opinion that this disorder is directly 
related to service.  The appellant and a service comrade have 
provided statements that his original ear injury occurred 
while in service.  These statements, which are not inherently 
false or beyond the competence of the individuals, are 
therefore presumed credible for the purpose of reopening the 
appellant's claim.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

As the appellant has submitted new and material evidence, his 
claim for entitlement to service connection for hearing loss 
must be reopened.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
appellant's claim for service connection for a hearing 
disorder.  Accordingly, the current decision must be based on 
a review of the entire evidentiary record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

Initially, the Board finds that the appellant's claim for a 
hearing disorder is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1997); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990). 

The Board notes that the appellant had a period of active 
duty for training from August 1967 to December 1967.  He has 
reported that he had service in the Air National Guard from 
August 1967 to July 1978.  The Board notes that the service 
medical records that have been associated with the claims 
folder appear to only cover the years 1975 and 1976.  In 
conjunction with the duty to assist, the Board is of the 
opinion that an attempt should be made to obtain all 
available medical records which have not been associated with 
the claims folder.  The veteran is claiming entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The Board notes that the appellant has not been afforded a 
recent VA audiological examination.  The Board decides that 
it would be appropriate to schedule the appellant for an 
examination, and to obtain a medical opinion in regard to the 
claims for service connection for bilateral hearing loss and 
tinnitus.

Accordingly, the case is REMANNDED for the following actions:

1.  The RO should request the appellant 
to identify his dates of service in the 
Air National Guard and the specific 
unit(s) to which he was assigned.  He 
should be informed that he may submit 
additional evidence, to include medical 
evidence and argument in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO should request the appropriate 
sources, to furnish all additional 
service medical records and copies of his 
personnel record, and to verify all 
periods of ACDUTRA and inactive duty 
training.

3.  A VA examination should be conducted 
by a specialist in ear disorders to 
determine the nature and severity of any 
hearing loss and tinnitus.  In addition 
to an audiological examination, any other 
testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history of 
inservice and nonservice noise exposure.  
The examiner should be provided with a 
copy of this remand and the appellant's 
claims folder, and should be requested to 
review the appellant's medical history 
prior to conducting the examination.  

The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any bilateral hearing loss 
and/or tinnitus (if found) is related to 
the appellant's military service.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.  

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss and tinnitus on a de novo basis.  If 
the benefits sought are not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and an opportunity 
to respond. Thereafter, the case should 
be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

